United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                 UNITED STATES COURT OF APPEALS
                          FIFTH CIRCUIT                     January 3, 2007

                                                        Charles R. Fulbruge III
                                                                Clerk
                          No. 06-40352
                        Summary Calendar


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                             versus

                        RICARDO TREVINO,

                                                Defendant-Appellant.



          Appeal from the United States District Court
                for the Southern District of Texas
                          (1:05-CR-421-2)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Ricardo Trevino, convicted of conspiracy to possess with the

intent to distribute more than 100 kilograms of marijuana, appeals

the denial of his motion to suppress his confession.           Trevino

claims he was coerced into confessing by government threats to

arrest and imprison his wife (who had been detained) and place his

child in the custody of Child Protective Services.

     The voluntariness of a confession is reviewed de novo; the

factual findings underlying that determination, for clear error.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
E.g., United States v. Bell, 367 F.3d 452, 460-61 (5th Cir. 2004).

Based on our review of the record, the district court did not err

in finding, under the totality of the circumstances, Trevino’s

confession voluntary.   See id. at 461.

                                                         AFFIRMED




                                 2